870Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 06/17/2021 have been fully considered and are made of record.
	a. Claims 1-3, 7, 13 and 17 have been amended.
		
		


Reason for Allowance

3.	Claims 1-19 are allowed.

a)	The applicant amended independent claims 1 and 17 and overcome rejection. Applicant’s arguments filed on 06/17/2021 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 04/12/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 17:
As to claims 1-16 and 18-19 the present invention is direct to a verification method for verifying the wiring of a meter for measuring the consumption of electricity supplied by a network to an electrical installation in order to detect proper installation of wiring, the meter having an upstream phase terminal, a downstream phase terminal, and a cutoff member connected between the upstream phase terminal and the downstream phase terminal, the verification method comprising the following steps: Independent claim 1 identifies the uniquely distinct features of “detecting a potential wiring installation error, in particular as a function of a measurement of the upstream phase voltage and a measurement of the downstream phase voltage; if a wiring installation error is detected, generating a warning; if no wiring installation error is detected, closing the cutoff member and putting the meter into a nominal mode of operation”.
As to claim 17 the present invention is direct to  a meter for measuring electricity supplied by a network to an electrical installation in order to detect proper installation of wiring, the meter comprising: Independent claim 17 identifies a downstream voltage sensor arranged to measure a downstream phase voltage downstream from the cutoff member, and processor means arranged to detect a wiring installation error, in particular as a function of a measurement of the upstream phase voltage and a measurement of the downstream phase voltage, the processor means also being arranged to generate a warning if a wiring installation error is detected, and to close the cutoff member and put the electricity meter into a nominal mode of operation if no wiring installation error is detected”.
The closest prior art, Shuey et al. (Pub No. US 2009/0261805 A1), Braig et al. (Pub No. US 2003/0086074 A1) teaches Method and system of Verifying a Meter, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867